DETAILED ACTION
This action is responsive to the application No. 16/853,535 filed on April 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/12/2022 responding to the Office action mailed on 04/04/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sio (US 2019/0164949).

Regarding Claim 14, Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches a computer-implemented method of generating a layout for a semiconductor cell block, the computer-implemented method comprising (see, e.g., Fig. 3, par. 0051):15
placing, with a placement and routing tool (see, e.g., par. 0067), a first semiconductor cell 140-8a in a first layer row8 of a stack of layers row1-8 and a second semiconductor cell 140-6a in a second layer row6 of the stack of layers row1-8, the first semiconductor cell 140-8a having a first cell height B in a vertical direction Y and the second semiconductor cell 140-6a having a second cell height A in the vertical direction Y larger than the first height B (see, e.g., pars. 0020, 0023, 0067);20
placing, with the placement and routing tool, pins on each of the first semiconductor cell 140-8a and the second semiconductor cell 140-6a (see, e.g., par. 0032);
placing, with the placement and routing tool, vias connected to the pins (see, e.g., par. 0041); and
placing, with the placement and routing tool, metal routing layers 272 connected to the vias (see, e.g., pars. 0041-0042).
Sio is silent with respect to the claim limitation that the second cell height A is a non-integer value multiple of the first cell height B.
However, this claim limitation is merely considered a change in the height A and/or B of the second semiconductor cell 140-6a and/or first semiconductor cell 140-8a in Sio’s process.  The specific claimed height, absent any criticality, is only considered to be an obvious modification of the height B of the first second semiconductor cell 140-8a and/or the second height A of the second semiconductor cell 140-6a in Sio’s process, as the courts have held that changes in height without any criticality, are within the level of skill in the art.  According to the courts, a particular height is nothing more than one among numerous heights that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed height, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed height in Sio’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen height or upon another variable recited in a claim, the applicant must show that the chosen height is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 15, Sio teaches all aspects of claim 14.  Sio is silent with respect to the claim limitation that the non-integer value multiple is in a range from approximately 1.1 to approximately 1.9.
See also the comments stated above in claim 14 regarding criticality of heights which are considered repeated here.  

Regarding Claim 16, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that the first layer row8 has a first height H1 and the second layer row6 has a second height H2, wherein the second height H2 is larger than the first height H1.
Sio is silent with respect to the claim limitation that the second cell height H2 is a non-integer value multiple of the first cell height H1.
See also the comments stated above in claim 14 regarding criticality of heights which are considered repeated here.

Regarding Claim 17, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches placing, with the placement and routing tool, at least one power rail 270 in the stack of layers row1-8 (see, e.g., par. 0042).  

Regarding Claim 18, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches placing, with the placement and routing tool, a third semiconductor logic cell 140-5a in the stack row1-8, the third 15semiconductor logic cell 140-5a having a third cell height B, wherein the third cell height B is an integer value multiple of the first cell height B (see, e.g., par. 0023).

Regarding Claim 19, Sio teaches all aspects of claim 14.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that:
the first layer row8 is one of a plurality of first layers row1/2/4/5/7/8, the plurality of first layers20 row1/2/4/5/7/8 comprising pairs row1/2, row4/5, row7/8 of first layers row1/2/4/5/7/8 stacked directly on each other, and
the second layer row6 is one of a plurality of second layers row3/6, the second layer row6 being between adjacent pairs row4/5, row7/8 of the first layers row1/2/4/5/7/8.

Regarding Claim 20, Sio teaches all aspects of claim 19.  Sio (see, e.g., Figs. 1-4 and annotated Fig. 1B), teaches that a number of layers of the 25plurality of first layers row1/2/4/5/7/8 is larger than a number of layers of the plurality of second layers row3/6.

    PNG
    media_image1.png
    640
    476
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed on 05/12/2022 with respect to the rejection of claim 14 have been fully considered but are not persuasive.

The Applicants argue:
FIG. 2A of Sio depicts a top view of an integrated circuit including cells 180 arranged in rows 1-6 having cell height A or cell height B.  The “heights” of the cells 180 disclosed in Sio are measured in a horizontal x-y plane along the y-direction, not along a vertical direction between different layers stacked on top of each other.  Accordingly, Sio fails to disclose, teach, or even suggest a computer77.1 Appin No. 16/853,535Amdt date May 12, 2022Reply to Office action of April 4, 2022 implemented method of generating a layout for a semiconductor cell block including, among other things, "placing, with a placement and routing tool, a first semiconductor cell in a first layer of a stack of layers and a second semiconductor cell in a second layer of the stack of layers, the first semiconductor cell having a first cell height in a vertical direction and the second semiconductor cell having a second cell height in the vertical direction larger than the first height, the second cell height being a non-integer value multiple of the first cell height," as recited in amended independent claim 14.

The examiner responds:
Claim 14 simply requires first and second cells having heights measured in a “vertical direction”.  Sio (see, e.g., Annotated Fig. 1B), clearly shows cells 140-8a and 140-6a having different heights B and A measured in a vertical direction Y.
Nothing in the claims of the instant application precludes the use of drawings showing a top view or a cross-sectional view to interpret the claims.  Moreover, the examiner is interpreting the word “height” as it is normally understood by those of ordinary skill in the art of floor-planning and geometrical layout of components.

The Applicants argue:
Appin No. 16/853,535Amdt date May 12, 2022Reply to Office action of April 4, 2022Contrary to the Examiner’s assertion, it would not have been obvious to modify the height B of the first second semiconductor cell 140-8a and/or the second height A of the second semiconductor cell 140-6a in Sio such that they are an integer value multiple of each other because to do so would require layers having different, non-integer value multiples of thicknesses of each other and Sio does not recognize the thicknesses of the layers as a results-effective variable. 

The examiner responds:
Applicant’s arguments with respect to the criticality of the claimed heights of the first and second semiconductor cells were not found persuasive to overcome the rejection of the claims. 
For example, to overcome the rejection of claim 14 and rebut the examiners assertion that the applicants have failed to establish the criticality of having the second cell height being a non-integer value multiple of the first cell height, the applicants stated that as described in the present application, the first layers 101 of the semiconductor cell block 100 have a first height H1 and the second layers 102 have a second height H2 that is a non-integer value multiple of the first height H1, which enables the semiconductor cell block to “support both the lowest drive cells (e.g., D1 and D2) in the lowest height semiconductor logic cells, and bigger drive cells (e.g., D3 through D16 or D32) in the taller semiconductor logic cells.”
Further, the applicants state that in contrast, in related art semiconductor devices in which all the layers are the same thickness, the semiconductor cell block can support only “semiconductor logic cells each having the same height or integer value multiples of the same height (e.g., double height or triple height),” which limits the possible configurations and performance of theAppin No. 16/853,535Amdt date May 12, 2022Reply to Office action of April 4, 2022 semiconductor cell block.
To be of probative value, applicants’ assertion should be supported by actual proof.  The MPEP gives guidelines on how to demonstrate the criticality of a claimed range.  See, e.g., §716.02(d).  As explained therein, the applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The applicants, however, have failed to present any data showing that having the second cell height being a non-integer value multiple of the first cell height is critical.  Due to the absence of said data, the examiner concludes that applicants’ assertion that having the second cell height being a non-integer value multiple of the first cell height is critical, constitute mere argument.  Therefore, since the applicants have failed to establish the criticality of having the second cell height being a non-integer value multiple of the first cell height and since the cited art shows all other limitations in the claim, claim 14 stands rejected under Sio.

The Applicants argue:
Contrary to the examiner's assertion, it would not have been obvious to modify the height B of the first second semiconductor cell 140-8a and/or the second height A of the second semiconductor cell 140-6a in Sio such that they are an integer value multiple of each other because to do so would require layers having different, non-integer value multiples of thicknesses of each other and Sio does not recognize the thicknesses of the layers as a results-effective variable.

The examiner responds:
Sio (see, e.g., Annotated Fig. 1B), clearly shows cells 140-8a and 140-6a having different heights B and A measured in a vertical direction Y.  Thus, the cell height is a result effective variable in Sio’s invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814